      Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

QUENTRELL WILLIAMS,

                             Plaintiff,                              OPINION AND ORDER
v.
                                                                          18-cv-730-wmc
M. HAURE, KEVIN BRUNING,
P. SHELLENBERGER, B. DOLNICK,
ANGELA BOCK, KRISTI ANSTETH,
and KAITLYN JORGENSON,1


                             Defendants.


       Pro se plaintiff Quentrell Williams, a former inmate at the Dane County Jail, is

proceeding in this lawsuit on claims under the Fourteenth Amendment after being forced

into a restraint chair because he cut himself with a piece of metal. Specifically, the court

granted Williams leave to proceed against defendant M. Haure on an excessive-force claim,

based on his allegation that Haure unnecessarily and painfully “tightened” him into the

chair. The court further granted Williams leave to proceed on a claim against defendants

Kevin Bruning, Benjamin Dolnick, Kristi Ansteth, Angela Bock, Patrick Shellenberger, and

Nurse Kaitlyn Jorgensen for failing to intervene to prevent Haure from using excessive force

against Williams. Defendants Haure, Bruning, Dolnick, Ansteth, Bock and Shellenberger

are represented together and will be referred to as the “County Defendants”; defendant

Jorgensen is represented separately.




1
   Williams named Kaitlyn Jacobs as a defendant, and she has clarified that her current last name
is Jorgenson. (See dkt. 117.) The case caption has been updated to reflect defendant Kaitlyn
Jorgenson’s current name.


                                               1
      Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 2 of 25




       The County Defendants and Jorgensen have separately filed motions for summary

judgment based on the evidence of record, which includes the actual video footage that

captured Haure’s tightening of the straps on Williams, as well as defendants’ other, related

efforts to secure Williams.       (Dkt. ##89, 126.)        That footage removes virtually any

reasonable dispute as to the degree of force Haure used in tightening the strap on plaintiff

and holding him down while he was being restrained. Considering that footage, as well as

all the defendants’ undisputed knowledge of Williams’ history of manipulation and acts of

self-harm within the jail, a reasonable jury could only find that defendant Haure’s actions

were objectively reasonable. As a consequence, not only is Haure entitled to summary

judgment, but so are the remaining defendants on plaintiff’s failure-to-intervene claims.

Accordingly, the court will grant both motions for summary judgment and direct entry of

final judgment in their favor.


                                    UNDISPUTED FACTS2

A.     Parties

       On July 24, 2018, plaintiff Quentrell Williams was being held at the Dane County


2
  Unless otherwise noted, the following facts are material and undisputed. The court has drawn
these facts from the parties’ proposed findings of facts and the evidence of record cited below, while
viewing that evidence in a light most favorable to plaintiff as the non-moving party. Even so,
Williams’ responses to the County Defendants’ proposed findings of fact are problematic. In
particular, although Williams cites to his declaration as evidence, Williams has not actually filed a
declaration in response to their motion, and instead appears to rely solely on his responses to the
County Defendants’ proposed findings of fact, which have not been signed under penalty of perjury.
(See dkt. ##115, 116.) As such, defendants understandably ask that the court deem their proposed
findings of fact undisputed. However, the court notes that Williams has filed a declaration in
response to defendant Jorgensen’s motion for summary judgment (dkt. #154), and some of those
averments are responsive to the County Defendants’ proposed findings of fact. Certainly, the court
is not required to scour the record in order to resolve the parties’ motions for summary judgment,
but given Williams’ pro se status and the fact that Williams’ declaration is before the court for

                                                  2
        Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 3 of 25




Jail, where all defendants were also then employed. Defendants Michael Haure, Kevin

Bruning, Benjamin Dolnick, Kristi Ansteth, Angela Bock and Patrick Shellenberger were

working as officers at jail, and defendant Kaitlyn Jorgensen was working as a nurse.




B.        Williams’ history of self-harm and disruption at the jail3

          Even before July 24, 2018, each of the defendants was aware that Williams had a

history of being manipulative, argumentative and dangerous to others at the Dane County

Jail. Each of the defendants was also aware that Williams had previously concealed items

(razor blades, metal objects and medications), and that he used those items to harm himself

or attempt suicide.

          Defendants detail examples of such behaviors, all of which are also documented in

Williams’ medical records. Although defendants do not each specifically attest to the

extent of their knowledge of each of the following, specific instances of self-harm, the court

recites them, since as a whole these instances lend substantial credence to the defendants

attesting to a generalized awareness of plaintiff’s history of self-harm and disruptive

behavior. First, following Williams’ April 5, 2017, medical intake, a nurse noted Williams

was “very manipulative and has significant [history of] violence.” (Reginato Aff., Ex. 1

(dkt. #19-1) 1.)4 She further noted that Williams was angry that he was unable to keep



purposes of Jorgensen’s motion, the court will incorporate Williams’ averments, at least insofar as
his assertions relate to information reasonably appearing within his personal knowledge.

3
 This court must consider all the information about Williams known to defendants at the time of
the altercation. See Burton v. City of Zion, 901 F.3d 772, 780 (7th Cir. 2018).

4
    Williams objects to many proposed findings of fact related to his medical records, citing Federal

                                                   3
      Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 4 of 25




his inhaler with him, and he “was not afraid to fight other inmates in order to get medical

attention/inhaler.” (Id.) Additionally, following an April 6, 2017, sick call, Williams was

noted to be demanding medication and told a nurse that he would “get violent with

other[s]” and “self mutilates.” (Id. at 2.) That same record included another note about

Williams yelling at the nurse and repeating that he could “be dangerous to himself and

others.” (Id.)

       Second, June 16, 2017, notes of an interaction with a mental health professional

indicate that Williams harmed himself with a razor. (Id. at 4.)5 According to those medical

notes, Williams was sent to the hospital, where it was observed that he had lost a significant

amount of blood. The notes related to Williams’ subsequent suicide watch further indicate

that he had obtained a razor, broke it, and cut his left forearm, which required 10 to 12

stitches. The following day, June 17, 2017, the notes state that deputies were called to

Williams’ cell because he had “concealed another razor . . . and began cutting his right

forearm.” (Id. at 5.) Williams had apparently reported feeling depressed and expressed




Rules of Evidence 701(c), 802, and on the ground that they have not been authenticated. However,
defendant Jorgensen has attested to the authenticity of these records. Given that Jorgensen was a
Health Services Unit nurse at the jail, Williams’ objection is overruled. Further, to the extent
Williams is raising a hearsay objection, the defendants cite to Williams medical records not for the
truth of the matters asserted, but to demonstrate how that information, true or false, necessarily
informed their handling of Williams. To the extent made for purposes of medical diagnosis or
treatment and describing medical history, symptoms, their inception or causation, the statements
are exempted from the hearsay exclusion under Fed. R. Evid 803(4). Finally, Williams has
submitted no evidence that would create a genuine dispute with respect to defendants’ sworn
statements regarding their awareness of Williams’ history of self-harm, manipulation, and posing a
danger to others.

5
 Williams’ June 16, 2017, records also show that he engaged in a hunger strike and refused three,
consecutive meals. (Id. at 7.)


                                                 4
       Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 5 of 25




frustration that since arriving at the jail in April, he had no access to medications he had

been taking. The notes also indicate that Williams was returned to the hospital for stiches,

for which he returned to the jail with a prescription for certain unidentified medications.

(Id.) On June 19, Williams’ records show that he removed his stitches from his forearm

and repeatedly stated that he wanted to be left alone to die. (Id. at 8.)

        Third, following a July 15, 2018, interaction with a nurse, she noted that Williams’

actions were “aggressive and argumentative [towards Jail staff,] stating ‘[y]ou better get me

out of here before I catch a case with these assholes.’” (Id. at 7.)

        Fourth, on July 21, just a few days before the events giving rise to this lawsuit, a

medical note describes Williams having put a “sheet around his neck and tied it to the

bars,” to which multiple deputies and a nurse responded. After finding Williams standing

in his cell, he was then moved to another cell and placed in a safety smock without further

interventions needed. (Id. at 10.) However, Williams was placed on suicide watch that

same day, and the medical assessment in support noted that Williams reported his

depression was worsening, his medication (150 mg of bupropion) was not working, and he

would kill himself at the first opportunity. Williams also confirmed suicidal ideation with

intent, although he offered no current plan or means to carry it out.




C.      Events surrounding Williams’ July 24, 2018, self-harm

        On July 24, Williams was placed in a restraint chair because he had again cut his

arm, this time with a metal object that he had previously concealed.6 After Williams was


6
    The record does not reveal whether any of the defendant officers were involved in securing

                                               5
      Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 6 of 25




placed in the restraint chair, defendant Nurse Jorgensen examined his wound. She noted

that the wound was approximately 1.5 inches long, and less than 1 cm deep. Jorgensen

further noted that she cleaned the wound with normal saline and applied steri-strips.

Jorgensen attests that she also conducted a “capillary refill” check on Williams to assess

the blood flow to his hands and feet, ensuring that the restraint chair straps around his

wrists and ankles were not too tight. Although Williams claims that Nurse Jorgensen

ignored the fact that the restraint on his left wrist was too tight, Jorgensen attests she

observed that Williams had maintained adequate blood flow in his hands and feet.

Williams also acknowledges that when he disagreed with Jorgensen over the tightness of

the left wrist restraint, she pinched his fingertips on his left hand to see how quickly the

color returned, and concluded that it seemed “fine.”

       Officer Haure then transported Williams to Cell 623A, during which Haure attests

that he noticed Williams was able to turn his left hand. In contrast, Williams claims that

he was “barely able” to move his left hand, much less turn it, and that he could only open

and close his left hand and move his fingers. The video footage of the transport also shows

that while Haure was placing Williams in Cell 623A, he was able to move his left hand

back and forth slightly. (Shellenberger Aff., Ex. 1, at 13:49-13:50.)

       At that time, Officer Haure reports being aware that other inmates at the Dane

County Jail had loosened wrist restraint belts by turning their hand in a similar manner as

Williams. Accordingly, Haure attests that before exiting Cell 623A, he tightened the left



Williams in the restraint chair, and the court has not granted Williams leave to proceed with respect
to the decision to place him in the restraint chair, or any events that took place prior to his initial
placement in the restraint chair.

                                                  6
      Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 7 of 25




wrist restraint belt, knowing that Williams (1) had a history of manipulation, concealing

items and altering and using those items to harm himself or attempt suicide, (2) had

recently attempted suicide, (3) was on suicide watch at that time, and (4) had indicated

he would attempt suicide at the first opportunity. However, Williams claims that just as

Haure pulled the left wrist restraint tight, he whispered to Williams that this would “give

him something to cry about.” (See dkt. #154, ¶ 6.)7

       The video footage of this exchange shows Haure leaning forward and tightening the

restraint on Williams’ left wrist, and it is unclear from the footage whether Haure was

whispering something. However, if Haure said anything to Williams, he did not get close

to him or linger near Williams’ face. As for the tightening itself, Haure took approximately

one second to accomplish it, using only one hand. (See Shellenberger Aff., Ex. 1, at 13:49-

13:50.) However, after Haure walked away, he attests that Williams began shouting

profanity and spitting at him, as well as threatening him with physical harm.

       The video footage does not contain audio, although Williams admits he used

profanity in asking Haure to loosen the straps (calling him a “bitch”). Nevertheless,

Williams denies threatening Haure with physical harm or spitting at him. (Williams Decl.



7
  Understandably, defendants point out in reply that Williams did not submit an affidavit or
declaration in support of this response to defendants’ proposed findings of fact in particular.
However, as previously noted, Williams subsequently submitted a declaration containing sworn
statements related to his interactions with defendants. (See dkt. #154.) Since that information
would be admissible at trial, the court has considered those statements for purposes of resolving
defendants’ motion for summary judgment. See Cairel v. Alderden, 821 F.3d 823, 830 (7th Cir.
2016) (“To be considered on summary judgment, evidence must be admissible at trial, though ‘the
form produced at summary judgment need not be admissible.’”) (quoting Wragg v. Village of
Thornton, 604 F.3d 464, 466 (7th Cir. 2010). Represented parties would normally not get the
benefit of consideration of late-filed evidence, nor should even pro se litigants rely on similar relief
in the future.

                                                   7
      Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 8 of 25




(dkt. #154) ¶ 11.)     Moreover, the video footage does not irrefutably show whether

Williams spit at Haure, although the video does show that after Haure left, Williams

quickly drew his head backwards and shot it forward, towards Haure. (Shellenberger Aff.,

Ex. 1, at 13:55-13:56.) Williams explains his head movements as cursing at Haure, not

spitting, pointing out that the footage does not clearly capture spit flying through the air,

but on this point the record obviously creates a disputed issue of fact.

       However, the footage does show that Williams continued shouting after Haure

exited the cell, then he aggressively rocked the restraint chair. (Id. at 15:17-16:40.) Indeed,

Williams was able to rock the restraint chair across several feet of the cell over the course

of about ten seconds. (Id.) The footage also shows that he was able to move his left hand

back and forth at times. (Id.) According to Haure, it is common for inmates attempting

to release their hands from restraint chair belts to rock in the restraint chair or pull on the

belt. After deputies asked Williams to stop rocking the restraint chair, he responded that

he would not stop “doing shit” until they loosened the left wrist restraint. Around that

time, Haure attests that he observed “an unknown object fly out of Williams’ mouth.”

(Haure Aff. (dkt. #97) ¶ 13.) Of course, Williams disputes that anything flew out of his

mouth, but does not submit evidence directly disputing Haure’s observation.

       The footage shows that about a minute after Haure left, he and defendants Bruning,

Dolnick, Bock and Ansteth enter Cell 623A. (Shellenberger Aff., Ex. 1, at 17:28.) These

defendants attest that their purpose in entering was to retrieve the unknown object and

secure the restraint chair to the concrete bedside. In the video, the first officer entered

holding up a blanket and placed it over Williams’ head; he was then followed by a female


                                              8
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 9 of 25




officer and a male officer; and Office Haure was the fourth officer to enter the cell.

       Once in the cell, the deputies replaced the blanket with a “spit hood” over Williams’

head to prevent him from spitting. For about the next minute, the video appears to show

that Williams continued to engage with the officers, but again the record does not reveal

what he was actually saying. At the end of that minute, all of the officers re-approached

Williams, apparently to secure the chair to the concrete bed, at which point Officer Haure

was able to grab Williams’ head with his hands and forearm. The footage then shows

Williams’ attempts to move his head away from Haure, and Williams concedes that he

then called Haure a “bitch” and jerked his head away. Williams claims that Haure then

struck him in the nose, causing his head to jerk back, while Haure disputes striking

Williams. The video confirms that Haure placed his hands on Williams’ forehead and face,

and with his hand and forearm, held back Williams’ face. (Shellenberger Aff., Ex. 1, at

18:45-18:50.) Haure then held Williams in that position for the next minute and a half.

(Id. at 18:49-20:05.) During this period, Haure held Williams from behind, with both of

Haure’s elbows in view, and it appears that Haure never changed position, nor adjusted

the amount of pressure or the hold he had on Williams. Nevertheless, Williams claims

that Haure held his forearm between his jawline and neck, then forced his head to the left

using his body weight. Williams further claims that defendant Ansteth was holding his

head in place at that time.

       Officer Haure attests that he secured Williams’ head in this manner because it

appeared Williams was trying to “get the spit hood over his mouth,” and he wanted to

prevent Williams from attempting to bite or headbutt the deputies that were focused on


                                              9
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 10 of 25




securing the restraint chair. (Haure Aff. (dkt. #97) ¶¶ 17, 18.) Haure also believed that

Williams presented a risk of harm to the deputies, knowing that Williams had a history of

being dangerous to others at the jail and having already had him spit on Haure, aggressively

rock the chair, refuse orders to stop rocking, and threaten him. (Id. ¶ 19.) While Williams

does not dispute that Haure secured him for this period of time, he disputes being resistive,

combative or unruly, and he attests that Haure did not need to use his bodyweight to hold

his head in place.

       Next, defendant Shellenberger was called to the area, but did not have direct contact

with Williams. Instead, he appears to have observed the deputies enter the cell. Based on

this, Williams claims Shellenberger failed to intervene and require the deputies to loosen

the left wrist restraint or to stop defendants Haure and Ansteth from using excessive force

against him. In response, Bruning, Dolnick, Ansteth, Bock and Shellenberger all attest

that they did not believe that Haure used excessive force on Williams. More specifically,

each attests that they did not observe Haure pull the left wrist restraint belt, nor Haure

strike Williams. They further attest that they did not know how tight the left wrist belt

had been fastened, nor observe any swelling, discoloration or disfigurement of Williams’

left hand.

       Williams disputes this, claiming that these defendants had to know how tight the

restraint was, because (1) he kept repeating that the belt was pinching his skin, and (2)

they were all present when Haure struck him. However, Williams not only fails to attest

as much, he fails to explain how each of these individuals were able to see Haure tighten

his left wrist from outside Cell 623A. That said, these defendants do not dispute that


                                             10
      Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 11 of 25




Williams was complaining about the left wrist restraint and asking for it to be loosened.

Still, they each attest that inmates commonly ask to have their restraints loosened to break

free of them. Since they had observed Williams rocking the chair aggressively, they did

not believe that Williams’ left wrist restraint was too tight.

       Nurse Jorgensen further attests that she remained outside of Cell 623A when

Williams was wheeled back to his cell, in the event additional medical care would be

needed. While Jorgensen did not participate in placing the spit hood on Williams or

restraining him, she never believed that Williams was having any trouble breathing, nor

that he was experiencing a medical issue that required her intervention.       As a nurse,

Jorgensen further attests that she was not responsible for providing correctional services,

such as securing or restraining inmates, and she believed the deputies’ statements that

Williams presented a risk of harm to correctional staff and himself, thus justifying the

restraint.

       After the restraint chair was secured, Officer Haure also located the unknown object

and discovered that it was a “flattened metal piece from the head of a pencil eraser.”

(Haure Aff. (dkt. #97) ¶ 20.) Finally, when the deputies left the cell, the spit hood was

removed, although Williams claims that Officer Haure did not check the tightness of his

left wrist restraint despite his complaining about it, nor did Haure ask Nurse Jorgensen to

check his left wrist.




IV.    Subsequent medical attention and self-harm

       Two hours later, Williams was removed from the restraint chair and assessed by a


                                              11
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 12 of 25




nurse.8 Those records show Williams again complained about left hand pain, which he

attributes to being placed in the smock and restraint chair. (Reginato Aff., Ex. 1 (dkt. at

13.) Even so, the medical review at that time was “no gross anatomical defect visible, no

bruising.” (Id. at 14.) Williams also claims that he was prescribed acetaminophen for two

days to treat his pain, despite reporting a pain level of 7 out of 10. He further claims that

his request to have photographs taken of his injuries was ignored. Subsequently, Williams

claims that he dealt with “some restrictions” in his range of motion, and that he reported

on multiple occasions the injuries to his face.

       The next day, July 25, 2018, Williams cut himself once again, with yet another

piece of metal, after which he was back in a restraint chair. When a nurse assessed him

that day, Williams did not complain about or receive medical care for any injuries to his

wrist, face or nose. On July 26, while being examined, Williams showed a nurse a piece of

metal that had been in his mouth, which the deputies had not retrieved. At that time,

however, Williams did not complain about injuries to his wrist, face or nose. That day,

Williams was transported to the University of Wisconsin Hospital (“UW Hospital”) for

additional treatment for his self-harm wounds, but there is also no record from the UW

Hospital indicating that Williams complained about injuries to his wrist, face or nose.




                                           OPINION




8
  Williams did not seek leave to proceed on a claim challenging the length of time he was held in
the restraint chair. Moreover, in the court’s review, that length of time appeared to be a measured
response to his continuing attempts at self-harm.

                                                12
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 13 of 25




       Summary judgment is appropriate if the moving party shows that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). If the moving party meets this burden, then the non-moving

party must provide evidence “on which the jury could reasonably find for the nonmoving

party” to survive summary judgment. Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401,

406–407 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)) (brackets

omitted). At summary judgment, disputed facts are viewed in a light most favorable to the

plaintiff as the non-moving party; however, this treatment does not extend to inferences

supported merely by speculation or conjecture. Parker v. Four Seasons Hotels, Ltd., 845 F.3d

807, 812 (7th Cir. 2017); Coleman v. City of Peoria, Ill., 925 F.3d 336, 345 (7th Cir. 2019).




I.     Fourteenth Amendment Excessive Force

       At screening, the court inferred that plaintiff was a pretrial detainee of the Dane

County Jail on July 24, 2018, and the parties have not since suggested otherwise.

Therefore, plaintiff’s excessive force and failure to intervene claims fall under the

Fourteenth Amendment’s due process clause, and to prove his claim, plaintiff must show

“that the force purposely or knowingly used against him was objectively unreasonable,”

based on the following factors: “the relationship between the need for the use of force and

the amount of force used; the extent of the plaintiff’s injury; any effort made by the officer

to temper or to limit the amount of force; the severity of the security problem at issue; the




                                             13
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 14 of 25




threat reasonably perceived by the officer; and whether the plaintiff was actively resisting.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015).9

       As the Supreme Court explained in Kingsley, “objective reasonableness turns on the

‘facts and circumstances of each particular case.’” Id. (quoting Graham v. Connor, 490 U.S.

386, 396 (1989)). Still, courts must consider “the perspective of a reasonable officer at

the scene,” and “account for the legitimate interests that stem from the government’s need

to manage the facility in which the individual is detained, appropriately deferring to

policies and practices that in the judgment of jail officials are needed to preserve internal

order and discipline and to maintain institutional security.” Id. Moreover, “the calculus

of reasonableness must embody allowance for the fact that police officers are often forced

to make split-second judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.” Graham

v. Connor, 490 U.S. 386, 396–97, 109 S. Ct. 1865, 1872, 104 L. Ed. 2d 443 (U.S. 1989).

       At no point in the video footage do Officer Haure’s actions suggest that he was

employing an unreasonable amount of force given the threat that plaintiff posed to himself

and others. To the contrary, the only reasonable inference to be drawn from Haure’s

actions on the video is that he was making a concerted effort to ensure plaintiff would not

be able to harm himself further, or to harm any staff or inmates.




9
   Even if the Eighth Amendment’s excessive force standard applies, it is considerably more
deferential to defendant Haure. Indeed, to succeed on such a claim, plaintiff would need to prove
that the prison official acted “wantonly or, stated another way, ‘maliciously and sadistically for the
very purpose of causing harm.’” Harper v. Albert, 400 F.3d 1052, 1065 (7th Cir. 2005) (quoting
Whitley v. Albers, 475 U.S. 312, 320 (1986)). As such, any mistake with respect to plaintiff’s status
as of July 24, 2018, works to plaintiff’s, not defendants’, benefit.

                                                 14
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 15 of 25




       The starting point in evaluating whether Haure’s actions were objectively

unreasonable is exactly what he knew when tasked with securing plaintiff in Cell 623A.

Haure was aware that plaintiff had a history in the jail of concealing items used for self-

harm, had recently tied a sheet around his neck, and was willing to harm himself when

given the chance. When Haure tightened plaintiff’s left wrist strap in particular, it is

undisputed that Haure did so because just seconds before he had observed plaintiff moving

his hand in a way suggesting that he was trying to free himself from the restraint or, at

minimum, that it may be loose. Therefore, he tightened it. While the parties dispute just

how much tighter Haure made the left wrist strap -- with plaintiff claiming it was painfully

tight and Haure attesting that he simply pulled the strap to check that it was secure -- the

video itself shows Haure bending over slightly as he leaves the cell and casually tugging

with his right hand at the strap around plaintiff’s left wrist without any discernable

movement of the strap itself (or for that matter, Haure’s hand). That entire action took

just over a half-second at most. In fairness, plaintiff was definitively not happy afterward

and appears to spit at Haure as he continues to leave the cell, but nothing about Haure’s

action appeared aggressive or calculated to cause harm.

       Plaintiff nevertheless argues that Haure intended to hurt him, pointing to Haure’s

alleged statement at that moment: that he was going to give him “something to cry about.”

Although the court accepts for purpose of summary that Haure made that statement, in

viewing the video footage, no reasonable fact-finder could find whatever Haure’s stated

intent, he actually used an unreasonable amount of force in tightening the strap. Indeed,

Haure’s body language, casual motion and lack of any discernable force or movement of


                                            15
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 16 of 25




the strap, make it appear to be an afterthought on Haure’s behalf, and certainly preclude

a jury’s acceptance of plaintiff’s version of events, however much his rocking back and forth

in the restraint chair for approximately three and a half minutes before defendants retuned

to secure the chair to the wall might suggest discomfort.

       “When opposing parties tell two different stories, one of which is blatantly

contradicted by [the video and audio evidence] so that no reasonable jury could believe it,

a court should not adopt that version of the facts for purposes of ruling on a summary

judgment motion.” Scott v. Harris, 550 U.S. 372, 381 (2007). Given the danger plaintiff

was posing to himself at that point, Haure’s belief that plaintiff was attempting to loosen

the strap and harm himself, and the easy manner in which Haure touched the strap, it

would be unreasonable to infer that Haure’s action was disproportionate to the need to

ensure that plaintiff’s left wrist was secure in the restraint chair.

       The result is the same with respect to the way Haure held plaintiff’s head when

plaintiff was being secured to the concrete bed. The video footage shows that after plaintiff

has contorted and rocked the restraint chair back forth across the cell floor for over three

minutes, a group of officers returned, and for approximately one and a half minutes after

a spit mask was placed on plaintiff’s face, Haure held plaintiff’s head back while Bruning,

Dolnick, Ansteth, and Bock were securing the restraint chair to the concrete bed. Plaintiff

claims that Haure struck him, but again that assertion is contradicted by the video footage:

at no point during that period does the video even suggest that Haure struck, kicked or

punched plaintiff; rather, the video shows Haure grabbing plaintiff’s head and pushing it

to the side to keep him in place while other officers were reaching around and behind to


                                               16
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 17 of 25




secure the chair.

       Still, plaintiff claims that he was compliant while Haure was holding him back. Even

assuming plaintiff was completely still and calm, however, no reasonable jury could fault

Haure’s decision to secure his head with the fumbling going on around him. Moreover, to

determine the reasonableness of Haure’s decision to restrain plaintiff, the court must

incorporate all of the facts known to him at the time the restraint chair was being secured

to a concrete bed.     See Burton, 901 F.3d at 780 (emphasizing that the question of

reasonableness depends on “the facts and circumstances before them and known to them

at the time” of the incident). In addition to knowing plaintiff’s general history of self-harm

and dangerousness within the jail, it is undisputed that at that time Haure restrained

plaintiff’s head from moving he (1) had just committed self-harm, (2) was swearing and

yelling at Haure and other staff, (3) had been aggressively rocking the restraint chair, (4)

refused orders that he stop rocking in the chair, and (5) had been moving his hands in a

manner suggesting that he was trying to break free of the restraints. Haure also believed

that plaintiff had spit at him, something the video appears to confirm, and he thought

plaintiff had been trying to move the spit mask to do so again. Plaintiff says he did not

spit at Haure, but the video footage at least makes Haure’s belief to the contrary

reasonable. Given these circumstances, even assuming that plaintiff was not resisting at

the time his chair was being secured, it was reasonable for Haure to arrest plaintiff’s head

movements to discourage further disruptive behavior. As such, no finder of fact could

conclude that Haure’s decision to maintain control over plaintiff’s head was objectively

unreasonable.


                                             17
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 18 of 25




       Finally, plaintiff argues that defendants did not follow jail policies on the handling

of prisoners in restraints. Specifically, he cites multiple Dane County Jail policies related

to the monitoring and treatment of prisoners being held in restraints,10 and those governing

officer use of force.11 However, the violation of a jail or prison policy does not establish a

constitutional violation. Thompson v. City of Chicago, 472 F.3d 444, 454 (7th Cir. 2006)

(violation of department procedure or state law is immaterial to whether actions violated

federal constitutional rights).     Regardless, under the circumstances just outlined, no

reasonable jury could find Haure liable. See Dockery v. Blackburn, 911 F.3d 458, 464 (7th

Cir. 2018) (“Excessive-force claims are governed by the Fourth Amendment’s

‘reasonableness’ standard, which turns on the totality of the circumstances confronting

[the officers] viewed from the perspective ‘of a reasonable officer on the scene, rather than

with the 20/20 vision of hindsight,’ and allowing for the fact that ‘police officers are often

forced to make split-second judgments—in circumstances that are tense, uncertain, and

rapidly evolving—about the amount of force that is necessary in a particular situation.’”

(quoting Graham, 490 U.S. at 396–97)).12


10
   Section 604.01(F) of the Dane County Sheriff’s Office Security Services Manual provides that
there shall be continued audio monitoring of prisoners in restraints. Section 604.01(1)(B) requires
restraints to be affixed in a manner designed to minimize discomfort or injury, and that restraints
should be administered to restrict movement only to the degree necessary.
11 Section 200.520(1)(c) requires deputies to use only the amount of force appropriate and to

prevent misuse of force by others. Section 200.520(1)(F) provides that once a prisoner has stopped
resisting, attempting to escape or is otherwise under control, the amount of force used must be
reduced to the appropriate level necessary to maintain control of the subject.

12
  The court notes that defendant Haure argues that plaintiff’s injuries were minimal, and thus,
would not support a constitutional claim. Defendants cite cases from the Western District of
Pennsylvania, Knight v. Walton, 2015 WL 9243902, at *5 (W.D. Penn. Sept. 24, 2015) (no
constitutional violation where restraint belt was too tight because “pain and swelling in [right]
wrist” that lasted 16 days constitutes de minimus injuries); Gilliam v. Pearce, 2017 WL 5015994,

                                                18
      Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 19 of 25




       In securing plaintiff’s restraints, Officer Haure faced the challenging task of securing

an inmate who was both physically and verbally disruptive, and who at the time posed not

only a danger to himself but also to others within the jail. Although plaintiff continues to

insist that Haure used more force than was necessary to restrain him, he fails to

acknowledge or account for the fact that he had a well-documented history of disruptive

and dangerous behavior in the jail, and that his behavior on July 24, 2018, had

unfortunately amounted to more of the same. With that context front of mind, the

evidence of record depicting Haure’s slightly tightening the left strap, if at all, and securing

of plaintiff’s head while other officers worked to secure him, simply does not support a

finding that Haure went too far or employed too much force in maintaining control over

the plaintiff. Accordingly, defendant Haure is entitled to summary judgment on the merits

of plaintiff’s excessive force claim against him.




II.    Failure to intervene

       The remaining defendants are entitled to summary judgment as well, and for much

the same reason. To be held liable for a failure to intervene, the plaintiff must prove that

the defendant “(1) knew that a constitutional violation was committed; and (2) had a


at *7 (W.D. Penn. Sept. 26, 2017) (similar holding where inmate “suffered only superficial injuries
from the straps that completely resolved after a week”). However, the Seventh Circuit has rejected
this argument in the context of Eighth Amendment excessive force claims, finding that there is no
de minimus force requirement because the Eighth Amendment does not include a “significant injury
requirement.” Washington v. Hively, 695 F.3d 641, 642 (7th Cir. 2012); Guitron v. Paul, 675 F.3d
1044, 1046 (7th Cir. 2012) (“When a physical injury occurs as the result of force applied in the
course of prison operations, as happened to Guitron, the courts should approach the matter as
Whitley [v. Albers, 475 U.S. 312 (1986)], and Hudson v. McMillian[, 503 U.S. 1 (1992),] direct,
rather than trying to classify injuries as de minimus.”). As such, Haure is not entitled to judgment
in his favor on this ground despite a dearth of evidence suggesting severe injury.

                                                19
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 20 of 25




realistic opportunity to prevent it,” but (3) failed to do so. Gill v. City of Milwaukee, 850

F.3d 335, 342 (7th Cir. 2017).13 The County Defendants in particular seek summary

judgment with respect to the failure-to-intervene claims against defendants Bruning,

Dolnick, Ansteth, Bock and Shellenberger because: (1) they did not actually witness Haure

tighten plaintiff’s left wrist strap; and (2) Haure did not use excessive force, so they cannot

be held liable for failing to intervene to stop him. Defendant Jorgensen seeks judgment on

the same grounds, adding that in her role as a nurse, she lacked the knowledge or authority

to intervene to stop Haure, and she did not believe that plaintiff was suffering from a

serious medical need that required attention.

       In opposition, plaintiff first insists that Bruning, Dolnick, Ansteth,14 Bock,

Shellenberger and Jorgensen each witnessed Haure tighten the wrist strap, and further that

Nurse Jorgensen witnessed the officers securing the restraint chair to the concrete bed. As

noted above, however, plaintiff has not formally attested that each of them witnessed

Haure tighten the strap, and even if he had, those defendants would have seen no more

than what was on the video tape. Thus, they are still entitled to judgment in their favor.



13
  Defendants also sought summary judgment on the basis of qualified immunity. Because the
court finds that no reasonable jury could find the defendants’ use of force was objectively
unreasonable, the court need not address this issue.

14
    Defendants point out that plaintiff argues in his opposition brief (dkt. #114, ¶ 19) that
defendant Ansteth “used more force than necessary given the situation and circumstances of the
situation,” apparently referring to Ansteth’s involvement in securing plaintiff to the concrete bed.
However, defendants correctly point out that the plaintiff did not seek leave to proceed against
Ansteth on an excessive force claim, nor did the court grant plaintiff leave to do so. Shanahan v.
City of Chicago, 82 F.3d 776, 781 (7th Cir. 1996) (“A plaintiff may not amend [his] complaint
through arguments in [his] brief in opposition to a motion for summary judgment.”) (citing Car
Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)). As such, the court examines
the evidence of record against Ansteth only under the framework of a failure-to-protect claim.

                                                20
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 21 of 25




       To start, given the court’s finding that no reasonable fact-finder could conclude that

Haure used excessive force against plaintiff -- either in briefly checking the left wrist strap

or in holding plaintiff’s head back while his chair was being secured -- none of these

defendants can be faulted for not intervening to either loosen the strap or prevent Haure

from holding plaintiff’s head. See Harper v. Albert, 400 F.3d 1052, 1064 (7th Cir. 2005)

(“In order for there to be a failure to intervene, it logically follows that there must exist an

underlying constitutional violation.”).

       Although the court need not go further, for the sake of argument, even assuming

that Officer Haure’s use of force was, in fact, unreasonable, there is also no evidence of

record suggesting that any of these defendants were aware Haure was using unreasonable

force, had the opportunity to intervene, or failed to do so. Again, as with Haure, context

matters. Here, these additional defendants were aware that plaintiff had: (1) previously

committed self-harm using hidden objects, which was why he was placed in a restraint chair

in the first place; and (2) had been well known within the jail for self-harming,

manipulating staff, and posing a danger to others. Thus, assuming that each of these

defendants witnessed Haure tighten plaintiff’s left wrist strap in the apparently innocuous

manner reflected in the video, or restrained his head as also shown, nothing in the record

indicates that they had reason to believe that he was using more force than necessary to

restrain the plaintiff.

       In fairness, plaintiff might point to his subsequent shouting and complaints about

his strap, which took place for the three minutes between Officer Haure securing him and

their return to Cell 623A to attach the restraint chair to the concrete bed. While the video


                                              21
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 22 of 25




footage confirms that plaintiff was shouting during that period of time, defendants

Bruning, Dolnick, Ansteth, Bock and Shellenberger each credibly attest that inmate

complaints about the tightness of restrains are common among inmates, some of whom do

so to manipulate staff into releasing them from the restraints. Given plaintiff’s continued

disruptive behavior (he was moving the restraint chair across the room and rocking back

and forth for most of the three minutes), and these defendants’ knowledge of plaintiff’s

previous manipulation of staff and self-harm within the jail, their failure to question how

tight Haure had made the straps or to loosen the straps themselves, amounts to no more

than simple prudence, not evidence of a failure to prevent a constitutional violation.

       In addition, plaintiff has not come forward with evidence suggesting that these

defendants had any other reason to believe that plaintiff was in physical discomfort.

Indeed, the video footage of plaintiff struggling in the restraint chair readily suggests anger

and frustration, not physical distress. More importantly, even assuming that plaintiff was

experiencing pain in his wrist, there is no question that his behavior remained extremely

disruptive and dangerous throughout this period of time. So much so, that it was necessary

to restrain plaintiff further by attaching the chair to the concrete bed -- a compliance

measure that required the involvement of five officers to execute, including Haure. As such,

no reasonable observer could have known that Haure had used an unreasonable degree of

force in restraining plaintiff’s left wrist or in holding back his head.

       The result is certainly the same for Nurse Jorgensen, who plaintiff claims failed to

recognize that the left wrist strap was too tight even before Haure allegedly yanked it, and

then witnessed the officers’ using excessive force while plaintiff was being secured in the


                                               22
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 23 of 25




restraint chair to the concrete slap. Starting with the question about the wrist strap, Nurse

Jorgenson attests that her capillary check did not reveal any issues. Further, Jorgensen

attests that she did not observe anything problematic about the way Haure strapped

plaintiff into the chair. While plaintiff disagreed with Jorgensen’s assessment about his

level of pain, claiming that he informed her that the strap was too tight, it is undisputed

that Jorgensen’s capillary check did not reveal any medical issues that required her to

loosen the straps. Moreover, as a nurse, she is entitled to some deference when exercising

medical judgment, even though plaintiff disagrees. See Zaya v. Sood, 836 F.3d 800 (7th

Cir. 2016) (“By definition a treatment decision that’s based on professional judgment

cannot evince deliberate indifference because professional judgment implies a choice of

what the defendant believed to be the best course of treatment.”). As importantly, while

Jorgensen admits that she and plaintiff disagreed about the tightness of his restraints, she

also confirmed her view at the time was that: plaintiff posed a risk of harm to himself, her

and Haure; it was necessary to restrain him; and she did not observe plaintiff experiencing

medical issues. Placing her line of reasoning into the context of the video footage, as well

as plaintiff’s undisputed history of self-harm and manipulation of staff, Nurse Jorgensen’s

decision not to loosen plaintiff’s straps based on his complaint alone is not enough for any

reasonable fact-finder to infer a constitutional violation.

       Plaintiff would similarly fault Jorgensen for witnessing Haure tightening plaintiff’s

left wrist strap, then failing to take corrective action. However, as Jorgensen points out,

plaintiff alleged in his amended complaint that Haure did not tell the nurse that he

tightened the strap after she performed the check (see Am. Compl. (dkt. #45) ¶ 15),


                                             23
     Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 24 of 25




meaning that Jorgensen had not witnessed Haure tightening the strap. While plaintiff

would now alter the facts by attesting that Jorgensen was “standing outside the cell door,”

saw what Haure did, and heard plaintiff yelling (Williams Decl. (dkt. #154) ¶ 17), his two

statements appear to be directly contradictory. Regardless, Jorgensen’s failure to intervene

and loosen the strap was not unreasonable for the same reasons explained above.

       Finally, as to Jorgensen’s presence at Cell 623A when the officers were securing him

to the bed, it is undisputed that she was there in her capacity as a nurse and was in no

position to make judgment calls with respect to security-related decisions; rather, her role

was to assist in any medical care issues that may arise. Again, in that capacity, Jorgensen

had no reason to believe that the officers’ securing him employed more force than

necessary, particularly given the demonstrated risk that plaintiff would become disruptive

and pose a risk to her and other staff.

       Accordingly, defendants Bruning, Dolnick, Ansteth, Bock, Shellenberger, and

Jorgensen are also entitled to summary judgment.




                                            24
Case: 3:18-cv-00730-wmc Document #: 201 Filed: 04/30/21 Page 25 of 25




                                  ORDER

 IT IS ORDERED that:

 1) The County Defendants’ and defendant Kaitlyn Jorgensen’s motions for
    summary judgment (dkt. ##89, 126) are GRANTED.

 2) Plaintiff Quentrell Williams’ motion for ruling (dkt. #199) is DENIED as moot.

 3) The clerk of court is directed to enter judgment in defendants’ favor and close
    this case.

 Entered this 30th day of April, 2021.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                     25
